Citation Nr: 1211069	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  11-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left upper extremity cold injury residuals.

2.  Entitlement to service connection for right upper extremity cold injury residuals.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of cold injury residuals of the left or right upper extremities.  


CONCLUSIONS OF LAW

1.  Service connection for cold injury residuals of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Service connection for cold injury residuals of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the present appeal, the appellant was provided notice that met these requirements in a letter dated in January 2010.  This letter met the timing requirement as it was sent before the March 2010 rating decision.  Moreover, the content of the notice, including enclosures "What the Evidence Must Show - Service connected comp" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

A VA examination was obtained with regard to the claims for service connection for left and right upper extremity cold injury residuals in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA examination and opinion obtained in this case is adequate, as it was predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided a reason for the opinion stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including the Veteran's service treatment records.  The Veteran has not informed VA of the presence of any post-service medical treatment records, either VA or private in nature.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of these claims.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service treatment records, including reports of examination dated in January 1952 (pre-induction) and April 1954 (separation), show no complaints, treatment, findings, or diagnoses concerning the Veteran's upper extremities, including his hands.  Efforts to obtain personnel records associated with the Veteran's military service have proven to be unsuccessful.  See November 2010 Formal Finding of Unavailability.  

As part of a VA Form 21-526 submitted by the Veteran in December 2009 he claimed to have been exposed to "severe cold" while stationed in Korea, while serving as a combat engineer.  He added that he had difficulty keeping his hands and feet warm, and when the temperature was cold his hands and feet ached.  The Board notes at this juncture that service connection has been granted for left and right lower extremity cold injury residuals.  See RO rating decision, issued in June 2011.  The Veteran added, as part of his notice of disagreement (see VA Form 21-4138), dated in April 2010, that while in Korea the vehicles he drove did not have heaters.

At no time during his appeal has the Veteran claimed to have been treated since his service separation for cold injury residuals.  The single piece of medical evidence on file concerning his cold injury disorders claim is the report of a December 2010 VA examination.  

Review of the December 2010 cold injury examination report shows that the examiner noted that the Veteran's claims folder had been reviewed.  The examiner noted the Veteran's provided history of his being exposed to two harshly cold winters while in Korea.  The Veteran informed the examiner that he drove ammunition to the front lines, and that he slept in foxholes with only a sleeping bag, exposing him to weather ranging from minus 20 to minus 40 degrees.  He denied being medically treated during this time for any cold injury problems.  He added that he wore gloves most of the time, and did not recall having blistering or frostbite to his fingertips.  The Veteran presently complained more of feet symptoms than those concerning his hands.  He did complain of intermittent, and non constant, mild tingling in his fingertips.  

Examination of the Veteran's hands revealed excellent preservation of protective responses with a 5.07/10 gram monofilament and his grips and fists were equal and full.  The Veteran showed no sign of cutaneous malignancy and only a few melanin or age spots on the dorsum of his hands.  He also had no intrinsic muscle atrophy of the hands.  Thumb to fingertip apposition was complete.  X-ray examination of the hands failed to reveal evidence of left hand bone or joint abnormality; right hand mild degenerative changes were noted, with chronic medial subluxation of the proximal interphalangeal joint of the 5th digit.  

The supplied diagnoses included normal sensory examination of both hands.  The examining physician added that without historical or clinical features of cold hypersensitivity or neuropathy it was less likely as not that the Veteran sustained any cold related injury to his left or right hand.  

In this case, there is no evidence of cold injury residuals of the hands.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed or at least had the disability at the time that he filed his claim for it.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is also mindful of the supplied 2010 diagnosis of mild degenerative changes of the right hand.  As this was diagnosed more than 55 years following the Veteran's service separation, presumptive service connection, pursuant to 38 C.F.R. §§ 3.307 and 3.309, can clearly not be here assigned.  




In this regard, the post-service medical evidence of record reflects no evidence of currently manifested cold injury residuals of either the left or right upper extremities.  Thus, given the absence of findings of current cold injury residuals of the hands, the preponderance of the evidence is against the claims for service connection.  See Gilbert, 1 Vet. App. at 54.  Accordingly, the claim must be denied.
In reaching these decisions on the claims for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims, the doctrine is not for application.  Gilbert.  

ORDER

Entitlement to service connection for cold injury residuals of the left upper extremity is denied.

Entitlement to service connection for cold injury residuals of the right upper extremity is denied.


REMAND

Unfortunately, the claims file reflects that further RO action on the claims seeking service connection for bilateral hearing loss and tinnitus on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal. 

As noted above, in order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson.  




A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id.  at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id.  at 157.

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

During the course of this appeal, on September 2, 2010, VA's Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the evidence reflects that the Veteran served in an engineer battalion with the Army.  According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran experienced exposure to hazardous noise. 

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatments for hearing loss.  In a January 1952 pre-induction examination whispered voice test results were reported as 15/15.  This is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  In the course of his April 1954 separation examination 15/15 was again reported, both on whispered and spoken voice testing.  

The Veteran submitted his original claim for hearing loss and tinnitus in December 2009.  See VA Form 21-4138.  He contended that in-service noise exposure should be conceded, and that he had experienced tinnitus ever since being exposed to military-based acoustic trauma.  

The Veteran was provided with a VA audio examination in December 2010.  He presented with complaints of hearing loss and reported that he had military noise exposure, and that hearing protection was not provided.  The Veteran, noted the examiner, had no opinion as to the onset of symptoms associated with both his hearing loss and tinnitus.  The Veteran also supplied a post-service employment history where he was exposed to noise, also without the assistance of hearing protection.  The Veteran further gave a history of post-service recreational-based noise exposure, specifically, hunting.  An audiogram revealed bilateral hearing loss, pursuant to 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  The examining audiologist observed that the Veteran could not date a specific event when his symptoms began to occur, nor did he attribute either his claimed hearing loss or tinnitus to his military service.  The Board finds this observation to be contrary to the evidence of record.  The examiner also noted that the Veteran filed a claim seeking service connection in 1962, albeit not for either hearing loss or tinnitus.  The examiner opined that due to the lack of complaints of either condition in the service medical records, not filing a claim for hearing loss or tinnitus in 1962 when he filed his initial service connection claim, and based on the unknown onset time of the symptoms concerning either disorder, that it is less likely than not that hearing loss or tinnitus is related to military service.  

The September 2, 2010, Fast Letter 10-35 specifically directs that if the duty position is shown to have "Highly Probable" or "Moderate" probability of exposure to hazardous noise, as is the case here with a "Highly Probable" probability of exposure to hazardous noise according to the Duty MOS Noise Exposure Listing, then exposure to such noise is conceded for purposes of establishing the in-service event.  

The Board again emphasizes that even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Hensley, 5 Vet. App. 155, 158.

The appeal must therefore be remanded for another VA audiology examination and opinion that takes into account the "Highly Probable" probability of noise exposure conceded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA Audio examination to determine the etiology of the claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, exposure to hazardous noise in service is highly probable, and is conceded.  Following the examination, and having reviewed the evidence of record, to include the December 2010 VA audiology examination, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and/or tinnitus is due to hazardous noise exposure in service.  In providing this opinion, the audiologist is requested to comment on the December 2010 VA audiology examination opinion.  Sustainable reasons and bases are to be provided with this opinion. 

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


